Case 5:19-cv-00579-MMH-PRL Document 62 Filed 12/01/20 Page 1 of 2 PageID 1827




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   OCALA DIVISION

MICHAEL LAPHAM,

       Plaintiff,

v.                                                               Case No: 5:19-cv-579-Oc-34PRL

FLORIDA FISH AND WILDLIFE
CONSERVATION COMMISSION and
SOUTHWEST FLORIDA WATER
MANAGEMENT DISTRICT,

       Defendants.


                                             ORDER
       On October 27, 2020, Defendants Florida Fish and Wildlife Conservation Commission and

Southwest Florida Water Management District filed a motion to strike Plaintiff’s expert. (Doc.

44). Plaintiff then filed a response to Defendants’ motion. (Doc. 53). On November 18, 2020,

Defendants filed a motion requesting for leave to file a reply, which the court granted. (Doc. 54).

Now, Plaintiff has filed a motion to file a sur-reply because he claims that Defendants’ reply

injected new issues which are not accurately applied to facts in this case.

       While the court recognizes that Defendants are opposed to the motion, the court believes

that a sur-reply will be helpful for the resolution of the motion to strike. Plaintiff’s motion (Doc.

58) is GRANTED to the extent that Plaintiff shall file a sur-reply not exceeding six pages on or

before December 7, 2020.

       DONE and ORDERED in Ocala, Florida on December 1, 2020.
Case 5:19-cv-00579-MMH-PRL Document 62 Filed 12/01/20 Page 2 of 2 PageID 1828




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                     -2-
